PIERCE, Circuit Judge
(concurring):
I concur with the majority in its holding that Hudson Valley Freedom Theater, Inc. (“HVFT”), albeit a corporate entity, has standing to sue when, as a result of conduct based upon allegedly racially discriminatory intent, it is thwarted in performing “specific acts of the sort which the corporation was founded to accomplish.” Ante, at 706. I would prefer to reach that result, however, by a somewhat different path.
As the majority points out, HVFT has alleged that defendants’ actions have (1) caused it economic injury and (2) frustrated its attempts to fulfill its corporate purposes. Thus, it has made the allegations of “demonstrable, particularized injury” required by Warth v. Seidin, 422 U.S. 490, 508, 95 S.Ct. 2197, 2210, 45 L.Ed.2d 343 (1975). Since it has alleged that it “ ‘personally has suffered some actual or threatened injury as a result of the putatively illegal conduct of the defendant,’ and that the injury ‘fairly can be traced to the challenged action’ and ‘is likely to be redressed by a favorable decision,’ ” Valley Forge Christian College v. Americans United for Separation of Church and State, Inc., - U.S. -, -, 102 S.Ct. 752, 758, 70 L.Ed.2d 700 (1982) (citations omitted), HVFT’s claim is not barred by either constitutional or prudential limitations as to standing.
In Village of Arlington Heights v. Metropolitan Housing Development Corp., 429 U.S. 252, 97 S.Ct. 555, 50 L.Ed.2d 450 (1977), the Supreme Court stated conclusively that “a corporation ... has no racial identity and cannot be the direct target of the ... alleged discrimination.” 429 U.S. at 263, 97 S.Ct. at 562. While this statement was not necessary to the holding in that case, it does reflect the Supreme Court’s view on the narrow issue of whether a corporation can itself be considered to have a racial character.1 However, I agree with the majority that this statement does not preclude HVFT from maintaining this action merely because it is a corporation. As the majority points out, the Arlington Heights Court continued its discussion and stated that it did not need to decide whether the corporate plaintiff might have standing to “assert the constitutional rights of its prospective minority tenants. See Barrows v. Jackson, 346 U.S. 249 [73 S.Ct. 1031, 97 L.Ed. 1586] (1953); cf. Sullivan v. Little Hunting Park, 396 U.S. 229, 237 [90 S.Ct. 400, 404, 24 L.Ed.2d 386] (1969); Buchanan v. Warley, 245 U.S. 60, 72-73 [38 S.Ct. 16, 17, 62 L.Ed. 149] (1917).” 429 U.S. at 263-64, 97 S.Ct. at 562.
I believe that, in spite of the Court’s reference to jus tertii principles in Arlington Heights, the citation of Barrows, Sullivan, and Buchanan is of broader significance with respect to HVFT’s standing, quite apart from the issue as to whether a corporation does or does not have a racial identity. Like the First Circuit in Des Vergnes v. Seekonk Water District, 601 F.2d 9 (1st Cir. 1979), and this Circuit in DeMatteis v. Eastman Kodak Co., 511 F.2d 306, modified, 520 F.2d 409 (2d Cir. 1975), I read Sullivan, supra, as standing for the proposition that in order to invoke the protection of 42 U.S.C. § 1981 “one need not be a member of the racial class protected by the statute and one need not even be able *708to identify any specific member of the class who suffered or may suffer discrimination.” 601 F.2d at 14.
Section 5 of the 14th Amendment gives Congress the power to enact legislation in order to enforce the provisions of that amendment. It was under this authority and with this purpose that Congress enacted, inter alia, 42 U.S.C. §§ 1981, 1983, 1985 and later 2000d. In The Slaughterhouse Cases, 83 U.S. (16 Wall.) 36, 72, 21 L.Ed 394 (1873), the Supreme Court stated that “in any fair and just construction of any section or phrase of these amendments, it is necessary to look to the purpose which we have said was the pervading spirit of them all [the 13th, 14th and 15th], the evil which they were designed to remedy, and the process of continued addition to the Constitution, until that purpose was supposed to be accomplished, as far as constitutional law can accomplish it.” This purpose, as later interpreted, was to assure the common enjoyment of civil rights to all persons regardless of race.2 Buchanan v. Warley, supra, 245 U.S. at 76, 38 S.Ct. at 18; The Slaughterhouse Cases, supra, 83 U.S. at 72. In Barrows, supra, 346 U.S. at 257, 73 S.Ct. at 1035, Buchanan, supra, 245 U.S. at 78, 38 S.Ct. at 19, and Sullivan, supra, 396 U.S. at 237, 90 S.Ct. at 404, the Court pointed out that this aim cannot be accomplished if a white person could be “punished for trying to vindicate the rights of minorities,” 396 U.S. at 237, 90 S.Ct. at 404, and then could be held to be without standing to sue. Further, any such “narrow construction of the language of [the relevant civil rights statutes] would be quite inconsistent with the broad and sweeping nature of the protection meant to be afforded.... ” Id. at 237, 90 S.Ct. at 404. See also DeMatteis v. Eastman Kodak Co., supra, at 312. That being so, I would hold that under the 14th Amendment and the statutes which seek to implement its purposes, any person, including a colorless corporate “person”, although not a member of a protected group, has an implied cause of action against any other person who, with racially discriminatory intent, causes him (or it) direct injury. See Des Vergnes v. Seekonk Water Dist., supra, at 14; cf. Winston v. Lear-Siegler, Inc., 558 F.2d 1266, 1270 (6th Cir. 1977); Kennedy Park Homes Ass'n v. City of Lackawanna, 436 F.2d 108, 112 (2d Cir. 1970), cert. denied, 401 U.S. 1010, 91 S.Ct. 1256, 28 L.Ed.2d 546 (1971).
The burden will be upon HVFT to establish in the district court its contention that defendants’ denial of the funds it has requested caused it injury in light of its corporate purposes and that, in addition, this was motivated by racial animus.3
In light of the above, whether HVFT, as a corporation, does or does not have a racial identity is irrelevant, and I see no need to predict how the Supreme Court might rule if directly confronted with the issue.

. A different result no doubt would obtain when there is legislation that explicitly addresses the matter. See, e.g., 42 U.S.C. § 6705(f)(2).


. Although the original purpose of the 14th Amendment was to protect the civil rights of black persons, it was recognized very early that its protections would extend to members of other minority groups. See Yick Wo v. Hopkins, 118 U.S. 356, 6 S.Ct. 1064, 30 L.Ed. 220 (1886); The Slaughterhouse Cases, 83 U.S. (16 Wall.) 36, 72, 21 L.Ed. 394 (1873).


. The required animus and discriminatory intent could be the result of, among other things, plaintiffs entering into contracts with minority group members (see, e.g., Barrows v. Jackson, 346 U.S. 249, 73 S.Ct. 1031, 97 L.Ed. 1586 (1953); Des Vergnes v. Seekonk Water District, 601 F.2d 9 (1st Cir. 1979); DeMatteis v. Eastman Kodak Co., 511 F.2d 306, modified, 520 F.2d 409 (2d Cir. 1975)); plaintiffs advocating the protection of the rights of minority group members (see, e.g., Sullivan v. Little Hunting Park, 396 U.S. 229, 90 S.Ct. 400, 24 L.Ed.2d 386 (1953); Winston v. Lear-Siegler, Inc., 558 F.2d 1266 (6th Cir. 1977)); ownership of a plaintiff corporation' by minority group members (see, e.g., T&S Associates, Inc. v. Crenson, 505 F.Supp. 938 (D.R.I.1981)); or, as alleged here, plaintiffs attempt to serve the cultural interests of minority group members.